Citation Nr: 0738814	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-37 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for myelodysplasia due to 
claimed in-service radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to March 
1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection.

The veteran testified at a hearing in May 2007 before the 
undersigned Acting Veterans Law Judge.  The veteran provided 
additional documentary evidence following the hearing.  Such 
evidence was accompanied by a waiver of agency of original 
jurisdiction consideration.  Therefore, appellate review may 
proceed.  See 38 C.F.R. § 20.1304 (2007).

The veteran's motion to advance his case on the docket has 
been granted.


FINDINGS OF FACT

1.  The veteran was involved in radiation-risk activities in 
service.

2.  The veteran has leukemia other than chronic lymphocytic 
leukemia.


CONCLUSION OF LAW

Essential thrombocythemia, a form of leukemia, was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he is entitled to service connection for 
thrombocythemia, also characterized as a claim for 
myelodysplasia, due to in-service radiation exposure.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Here, the Board 
is granting the veteran's request for service connection for 
thrombocytosis.  Thus, no further discussion of the VCAA is 
required.

Claim for Service Connection

Service connection is granted for injury or disease incurred 
or aggravated in the line of duty in active military, naval, 
or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992). 
 
Service connection for a radiogenic disease may be 
established if a veteran participated in service in a 
radiation-risk activity (as defined by statute and 
regulation) and, after service, developed leukemia (other 
than chronic lymphocytic leukemia).  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).

The first question is whether the veteran participated in a 
radiation-risk activity.  Recognized radiation-risk 
activities are:  Onsite participation in atmospheric nuclear 
tests; participation in the occupation of Hiroshima or 
Nagasaki between certain dates; internment as a prisoner of 
war in Japan during World War II with opportunity for 
exposure to ionizing radiation; and certain service in one of 
three gaseous diffusion plants.  The veteran's service 
records show that in July and August 1946, the veteran served 
aboard the U.S.S. Nevada during OPERATION CROSSROADS for the 
Able and Baker tests.  On July 1 and 25, 1946, the veteran 
observed the explosions of the 4th and 5th atomic bombs ever 
to be detonated.  Thus, the veteran has participated in a 
radiation-risk activity.

The next question is whether the veteran has a disease 
presumed to have been incurred in service.  The diseases 
specific to radiation-exposed veterans, and for which service 
connection may be granted by presumption pursuant to 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), include 
leukemia.  The veteran has a diagnosis of essential 
thrombocythemia, which his treating provider states is a 
chronic myeloproliferative disorder.  The veteran's claim was 
denied by the RO because this disorder is not a presumptive 
condition listed under 38 C.F.R. § 3.311.  However, in a May 
2007 statement, the veteran's treating provider stated that 
the veteran has a form of leukemia and that it is not chronic 
lymphocytic leukemia.  Resolving the benefit of the doubt in 
the veteran's favor, the Board finds that the veteran has a 
disease that is presumed to have been incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

As the veteran was exposed to radiation and has a type of 
leukemia, a disease which may be presumed to have been 
incurred in service for a radiation-exposed veteran, service 
connection is granted.


ORDER

The claim for service connection for thrombocytosis, as a 
form of leukemia, is granted.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


